DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Notes
The Examiner notes at the beginning of this action that the use of the word “region” in the claims does not require that the region have physical borders. This is consistent with the Applicant’s specification and drawings where the Applicant’s Paragraph 0047 and Fig. 11 identifies Item A311 as “a circular sub-light-transmitting region” where Item A311 is designated in the drawings in part by imaginary lines by the Applicant where the difference between A311 and an immediately contacting area (Item A31) comprise the same material. Thus, a light-blocking region can be identified by the Examiner to be a portion of a light blocking material having any arbitrary shape or size regardless of whether the material identified as the light blocking material is larger than the identified region.
The Examiner notes at the beginning of this action that the use of the phrase “light blocking region” in the claims does not require that the region prevents 100% of light from being transmitted. A light blocking region which blocks some portion of light is still a light blocking region. Thus, a material in a light blocking region that prevents some light from being transmitted while allowing other light to be transmitted may be interpreted for purposes of examination as a light blocking material/region.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xin et al. (US 2020/0403043) hereinafter “Xin”.
 Regarding claim 1, Figs. 1, 3 and 19 (See Examiner’s Note below) of Xin teach a display panel (Paragraph 0002), comprising: a display region (Combination of Items 31 and 32), including a first display region (Item 32) and a photo-sensitive element disposing region (Item 31), wherein the photo-sensitive element disposing region (Item 31) includes a light-transmitting region (Fig. 19, Portion of Item 31 not covered by Items 21; Paragraph 0081) and a light-blocking region (Fig. 19, Item 21); a base substrate (Item 1); and a plurality of pixel units (Combination of Items 311 on respective Item 21) on the base substrate (Item 1), wherein the light-blocking region (Item 21) includes at least one of the plurality of pixel units (Combination of Items 311 on respective Item 21), and one of the plurality of pixel units includes a plurality of sub-pixels (Items 311), wherein: along a direction perpendicular to a plane of the base substrate (Item 1), an interface edge between the light-transmitting region (Portion of Item 31 not covered by Items 21) and the light-blocking region (Item 21) at least includes a first convex arced edge (See Fig. 19 where the shape of the light blocking region is an ellipse and thus has a convex arced edge).
Examiner’s Note: The Examiner notes that while Figs. 1 and 3 are relied upon to show an overall view of the device, Fig. 19 is relied upon to show the specific embodiment relied upon as to the configuration of the photo-sensitive element disposing region. 
Regarding claim 2, Fig. 19 of Xin further teaches where along the direction perpendicular to the plan of the base substrate (Item 1), an edge contour of the light-blocking region (Item 21) is an ellipse.
Regarding claim 3, Xin further teaches where one pixel unit (Paragraph 0076) is disposed in each light blocking region (Item 21).
Regarding claim 16, Xin further teaches where a plurality of light-blocking regions (Items 21) is arranged in rows and columns in the photo- sensitive element disposing region (Item 31); along a row direction and a column direction, a distance between geometric centers of two adjacent light-blocking regions is D; and along the direction perpendicular to the plane of the base substrate (Item 1), an edge contour of the light-blocking region is a circle (Paragraph 0021), and a radius of the circle is R, wherein R and D satisfy 0<2R<D<6R.
Alternatively Regarding claim 1, Figs. 1, 3 and 17 (See Examiner’s Note below) of Xin teach a display panel (Paragraph 0002), comprising: a display region (Combination of Items 31 and 32), including a first display region (Item 32) and a photo-sensitive element disposing region (Item 31), wherein the photo-sensitive element disposing region (Item 31) includes a light-transmitting region (Fig. 17, Portion of Item 31 not covered by Items 21; Paragraph 0081) and a light-blocking region (Fig. 17, Item 21); a base substrate (Item 1); and a plurality of pixel units (Combination of Items 311 on respective Item 21) on the base substrate (Item 1), wherein the light-blocking region (Item 21) includes at least one of the plurality of pixel units (Combination of Items 311 on respective Item 21), and one of the plurality of pixel units includes a plurality of sub-pixels (Items 311), wherein: along a direction perpendicular to a plane of the base substrate (Item 1), an interface edge between the light-transmitting region (Portion of Item 31 not covered by Items 21) and the light-blocking region (Item 21) at least includes a first convex arced edge (See Fig. 17 where the shape of the light blocking region comprises convex and concave arced edges).
Examiner’s Note: The Examiner notes that while Figs. 1 and 3 are relied upon to show an overall view of the device, Fig. 17 is relied upon to show the specific embodiment relied upon as to the configuration of the photo-sensitive element disposing region. 
Under the alternative rejection of claim 1, Regarding claim 12, Fig. 17 of Xin further teaches where a plurality of light-blocking regions (Items 21) is arranged in rows and columns (Figs. 15 and 17) in the photo- sensitive element disposing region (Item 31); along the direction perpendicular to the plane of the base substrate (Item 1), an edge contour of the light-blocking region includes a first side, a second side, a third side, a fourth side, a fifth side, a sixth side, a seventh side, and an eighth side, which are sequentially connected in a head-to-tail manner; the first side, the third side, the fifth side, and the seventh side are all convex arcs; and the second side, the fourth side, the sixth side, and the eighth side are all concave arcs.
Examiner Note: The Examiner notes that the claim language does not require that the eight sides make up a closed figure without any other sides present. Therefore, the shape of the light blocking region shown in Fig. 17 having more than eight sides making up a closed figure reads on the claim. 
Regarding claim 20, Figs. 1, 3 and 19 (See Examiner’s Note below) of Xin teach a display device (Paragraph 0002), comprising: a display panel, comprising: a display region (Combination of Items 31 and 32), including a first display region (Item 32) and a photo-sensitive element disposing region (Item 31), wherein the photo-sensitive element disposing region (Item 31) includes a light-transmitting region (Fig. 19, Portion of Item 31 not covered by Items 21; Paragraph 0081) and a light-blocking region (Fig. 19, Item 21); a base substrate (Item 1); and a plurality of pixel units (Combination of Items 311 on respective Item 21) on the base substrate (Item 1), wherein the light-blocking region (Item 21) includes at least one of the plurality of pixel units (Combination of Items 311 on respective Item 21), and one of the plurality of pixel units includes a plurality of sub-pixels (Items 311), wherein: along a direction perpendicular to a plane of the base substrate (Item 1), an interface edge between the light-transmitting region (Portion of Item 31 not covered by Items 21) and the light-blocking region (Item 21) at least includes a first convex arced edge (See Fig. 19 where the shape of the light blocking region is an ellipse and thus has a convex arced edge) and a photo-sensitive element (Item 400) at the photo-sensitive element disposing region (Item 31), wherein the photo-sensitive element (Item 400) is on a backlight side of the display panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (US 2020/0403043) hereinafter “Xin” in view of Kim et al. (US 2020/0124927) hereinafter “Kim”.
Regarding claim 4, Xin teaches all of the elements of the claimed invention as stated above.
Xin further teaches where the plurality of pixel units (Combination of Items 311 on respective Item 21) is arranged in rows and columns in the photo-sensitive element disposing region (Item 31); and in the light blocking region (Item 21), a pixel unit of the plurality of pixel units includes a first sib-pixel, a second sub-pixel and a third sub-pixel (Paragraph 0076 where three or more light emitting block may be present on each Item 21). 
Xin does not teach where the first, second and third sub-pixel are arranged in a delta shape.
Figs. 14 and 23 of Kim teaches where a plurality of pixel units (Item PU2) is arranged in rows and columns in a photosensitive element disposing region (Item DA2); and in a light blocking region, a pixel unit (Item PU2) of the plurality of pixel units includes a first subpixel (Item R), a second subpixel (Item G) and a third subpixel (Item B), which are arranged in an delta shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first, second and third sub-pixel be arranged in a delta shape because when such a pixel area is regularly alternately arranged with the light transmitting regions, light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).
Regarding claim 5, the combination of Xin and Kim teaches all of the elements of the claimed invention as stated above.
Xin does not teach where in a same pixel unit, the first sub-pixel and the second sub-pixel are in a same column, and the first sub-pixel and the third sub-pixel are in different columns.
Fig. 14 of Kim further teaches where in a same pixel unit (Item PU2), a first subpixel (Item R) and a second subpixel (Item G) are in a same column, and the first subpixel (Item R) and a third subpixel (Item B) are in different columns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in a same pixel unit, the first sub-pixel and the second sub-pixel be in a same column, and the first sub-pixel and the third sub-pixel be in different columns because when such a pixel area is regularly alternately arranged with the light transmitting regions, light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).
Alternatively, Regarding claim 4, Xin teaches all of the elements of the claimed invention as stated above.
Xin further teaches where the plurality of pixel units (Combination of Items 311 on respective Item 21) is arranged in rows and columns in the photo-sensitive element disposing region (Item 31); and in the light blocking region (Item 21), a pixel unit of the plurality of pixel units includes a first sib-pixel, a second sub-pixel and a third sub-pixel (Paragraph 0076 where three or more light emitting block may be present on each Item 21). 
Xin does not teach where the first, second and third sub-pixel are arranged in a delta shape.
Figs. 15 and 23 of Kim teaches where a plurality of pixel units (Item PU2) is arranged in rows and columns in a photosensitive element disposing region (Item DA2); and in a light blocking region, a pixel unit (Item PU2) of the plurality of pixel units includes a first subpixel (Item R), a second subpixel (Item G) and a third subpixel (Item B), which are arranged in an delta shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first, second and third sub-pixel be arranged in a delta shape because when such a pixel area is regularly alternately arranged with the light transmitting regions, light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).
Under the alternate rejection of claim 4, Regarding claim 6, the combination of Xin and Kim teaches all of the elements of the claimed invention as stated above.
Xin does not teach where sub-pixels in odd rows and sub-pixels in even rows are staggeredly arranged in the display region; and in a same pixel unit, the first sub-pixel and the second sub-pixel are in a same row, and the first sub-pixel and the third sub-pixel are in different rows.
Figs. 10 and 15 of Kim further teaches where subpixels in odd rows and subpixels in even rows are staggeredly arranged (See Picture 3 below) in the display region (Item DA2 which is part of the combination of Items DA1 and DA2); and in a same pixel (Item PU2), the first subpixel (Item R) and the second subpixel (Item B) are in a same row (See Picture 4 below), and the first subpixel (Item R) and the third subpixel (Item G) are in different rows.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sub-pixels in odd rows and sub-pixels in even rows are staggeredly arranged in the display region; and in a same pixel unit, the first sub-pixel and the second sub-pixel are in a same row, and the first sub-pixel and the third sub-pixel are in different rows because when the sub-pixels are arranged to be staggered and respective subpixels in a same pixel are arranged in the manner taught by Kim along with the light transmitting regions, light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).

    PNG
    media_image1.png
    210
    357
    media_image1.png
    Greyscale

Picture 3 (Labeled version of Kim Fig. 10)

    PNG
    media_image2.png
    153
    179
    media_image2.png
    Greyscale

Picture 4 (Labeled version of Kim Fig. 15)
Under the alternate rejection of claim 4, Regarding claim 7, Fig. 19 of Xin further teaches where along the direction perpendicular to the plan of the base substrate (Item 1), an edge contour of the light-blocking region (Item 21) has a shape including an ellipse, and a minor axis of the ellipse is in parallel with a row direction. 
Under a second alternative interpretation of Kim, Regarding claim 4, Xin teaches all of the elements of the claimed invention as stated above.
Xin further teaches where the plurality of pixel units (Combination of Items 311 on respective Item 21) is arranged in rows and columns in the photo-sensitive element disposing region (Item 31); and in the light blocking region (Item 21), a pixel unit of the plurality of pixel units includes a first sib-pixel, a second sub-pixel and a third sub-pixel (Paragraph 0076 where three or more light emitting block may be present on each Item 21). 
Xin does not teach where the first, second and third sub-pixel are arranged in a delta shape.
Figs. 15 and 23 of Kim teaches where a plurality of pixel units (Item PU2) is arranged in rows and columns in a photosensitive element disposing region (Item DA2); and in a light blocking region, a pixel unit (Item PU2) of the plurality of pixel units includes a first subpixel (Item R), a second subpixel (Item B) and a third subpixel (Item G), which are arranged in an delta shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first, second and third sub-pixel be arranged in a delta shape because when such a pixel area is regularly alternately arranged with the light transmitting regions, light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).
Under the second alternate rejection of claim 4, Regarding claim 6, the combination of Xin and Kim teaches all of the elements of the claimed invention as stated above.
Xin does not teach where sub-pixels in odd rows and sub-pixels in even rows are staggeredly arranged in the display region; and in a same pixel unit, the first sub-pixel and the second sub-pixel are in a same row, and the first sub-pixel and the third sub-pixel are in different rows.
Figs. 10 and 15 of Kim further teaches where subpixels in odd rows and subpixels in even rows are staggeredly arranged (See Picture 3 above) in the display region (Item DA2 which is part of the combination of Items DA1 and DA2); and in a same pixel (Item PU2), the first subpixel (Item R) and the second subpixel (Item B) are in a same row (See Picture 4 above), and the first subpixel (Item R) and the third subpixel (Item G) are in different rows.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sub-pixels in odd rows and sub-pixels in even rows are staggeredly arranged in the display region; and in a same pixel unit, the first sub-pixel and the second sub-pixel are in a same row, and the first sub-pixel and the third sub-pixel are in different rows because when the sub-pixels are arranged to be staggered and respective subpixels in a same pixel are arranged in the manner taught by Kim along with the light transmitting regions, light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).
Under the second alternative rejection of claim 4, Regarding claim 8, the combination of Xin and Kim teaches all of the elements of the claimed invention as stated above. 
Xin does not teach where in the photo-sensitive element disposing region, third sub-pixels in different pixel units are disposed in a same row.
Kim further teaches where in the photo-sensitive element disposing region (Item DA2), third sub-pixels (Item G) in different pixel units (Items PU2 along a row) are disposed in a same row.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the photo-sensitive element disposing region, third sub-pixels in different pixel units be disposed in a same row because when the sub-pixels are arranged in the manner taught by Kim along with the light transmitting regions, light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).
Regarding claim 9, Xin teaches all of the elements of the claimed invention as stated above.
Fig. 19 of Xin further teaches where the plurality of pixel units is arranged in rows and columns in the photo-sensitive element disposing region (Item 31); and in the light blocking region (Item 21), a pixel unit of the plurality of pixel units includes a first sub-pixel, a second sub-pixel and a third sub-pixel (Paragraph 0076). 
Xin does not explicitly teach where the first, second and third subpixels are arranged along a row direction.
Fig. 13 of Kim teaches where the first, second and third subpixels (Items R, G and B, respectively) are arranged along a row direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first, second and third sub-pixels be arranged in a row direction because when such a pixel unit is regularly alternately arranged with the light transmitting regions, light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).
Regarding claim 10, the combination of Xin and Kim teaches all of the elements of the claimed invention as stated above.
Fig. 19 of Xin teaches along the direction perpendicular to the plan of the base substrate (Item 1), an edge contour of the light-blocking region (Item 21) has a shape including an ellipse.
Xin does not teach where a major axis of the ellipse is in parallel with a row direction.
Fig. 23 of Kim further teaches where a light-blocking region is elongated in a row direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a major axis of the ellipse be in parallel with a row direction because when the light blocking region of Xin is oriented such that it is elongated in a row direction along with being alternately arranged with the light transmitting regions, light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).     
Regarding claim 15, Xin teaches all of the elements of the claimed invention as stated above.
Xin teaches where a plurality of light-blocking regions (Item 21) is arranged in rows and columns in the photo-sensitive element disposing region (Item 31).
Xin does not teach where the light-blocking regions in odd rows and the light-blocking regions in even rows are staggeredly arranged.
Fig. 6 of Kim further teaches a plurality of light-blocking regions (Items PU2) is arranged in rows and columns in the photo- sensitive element disposing region (Item DA2), wherein the light-blocking regions in odd rows and the light- blocking regions in even rows are staggeredly arranged.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light-blocking regions in odd rows and the light-blocking regions in even rows staggeredly arranged because when the light blocking regions of Xin are staggeredly arranged light transmittance may be increased while preventing deterioration of image quality (Kim Paragraph 0082).
Regarding claim 19, Xin teaches all of the elements of the claimed invention as stated above.
Xin further teaches where the light blocking region (Item 21) includes a light blocking structure (Paragraphs 0090 and 0091 where a second electrode includes metal).
Xin does not explicitly teach the display panel further including a plurality of signal lines, and the plurality of signal lines at least includes a plurality of power supply lines; and the light-blocking structure is electrically connected to a power supply signal line.
Kim further teaches where a display panel further includes a plurality of signal lines, and the plurality of signal lines at least includes a plurality of power lines; and a light blocking structure (Item 270) is electrically connected to (Paragraph 0076 where Item 270 supplies a constant common voltage) the power supply line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further include a plurality of signal lines, and the plurality of signal lines at least includes a plurality of power supply lines; and the light-blocking structure is electrically connected to a power supply signal line because the power supply lines supply a constant common voltage to the pixels within the light blocking region (Kim Paragraph 0076). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (US 2020/0403043) hereinafter “Xin” in view of Dong et al. (US 2019/0258071) hereinafter “Dong”.
Regarding claim 11, Xin teaches all of the elements of the claimed invention as stated above.
Fig. 19 of Xin further teaches where the plurality of pixel units is arranged in rows and columns in the photosensitive element disposing region (Item 31); in the light blocking region (Item 21), a pixel unit of the plurality of pixel units includes three or more sub-pixels (Paragraph 0076).
While Xin teaches where each pixel unit may include three or more sub-pixels (Paragraph 0076), Xin does not explicitly teach where in the light-blocking region, a pixel unit of the plurality of pixel unit includes a fourth sub-pixel; and in a same pixel unit, the first sub-pixel and the third sub-pixel are in a same row; any two of the first sub-pixel, the second sub-pixel, and the fourth sub-pixel are in different rows; the second sub-pixel and the fourth sub-pixel are in a same column; and any two of the first sub- pixel, the second sub-pixel, and the third sub-pixel are in different columns.
Fig. 1 of Dong teaches a pixel unit comprising a pixel unit of the plurality of pixel unit includes a first sub- pixel (Item 101), a second sub-pixel (Item 101), a third sub-pixel (Item 101), and a fourth sub-pixel (Item 101); and in a same pixel unit (Item 100), the first sub-pixel and the third sub-pixel are in a same row; any two of the first sub-pixel, the second sub-pixel, and the fourth sub-pixel are in different rows; the second sub-pixel and the fourth sub-pixel are in a same column; and any two of the first subpixel, the second subpixel and the third subpixel are indifferent columns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have in the light-blocking region, a pixel unit of the plurality of pixel unit includes a fourth sub-pixel; and in a same pixel unit, the first sub-pixel and the third sub-pixel are in a same row; any two of the first sub-pixel, the second sub-pixel, and the fourth sub-pixel are in different rows; the second sub-pixel and the fourth sub-pixel are in a same column; and any two of the first sub- pixel, the second sub-pixel, and the third sub-pixel are in different columns because this configuration can reduce crosstalk and satisfies a requirement for multi-angle viewability, while at the same time, simplifying design and construction (Dong Paragraph 0031). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (US 2020/0403043) hereinafter “Xin” in view of Kim et al. (US 2020/0124927) hereinafter “Kim” and in further view of Kong et al. (US 2019/0165065) hereinafter “Kong”.
Regarding claim 17, Xin teaches all of the elements of the claimed invention as stated above.
Fig. 19 of Xin further teaches where the light-blocking region (Item 21) includes a light-blocking structure (Item 21), and a sub-pixel includes a 29Attorney Docket No.: 00189.0387. OUSClient Ref No.: DP20192241/US00 light-emitting unit (Item 311).
 Xin does not explicitly teach where the display panel further includes a pixel drive circuit which is electrically connected to the light emitting unit and is between the light emitting unit and the base substrate.  
Fig. 29 of Kim further teaches where the light-blocking region includes a light-blocking structure (Item 270; Paragraph 0080 where Item 270 is a common electrode), and a sub-pixel includes a 29Attorney Docket No.: 00189.0387. OUSClient Ref No.: DP20192241/US00 light-emitting unit (Item PU2); the display panel further includes a pixel drive circuit (Item T1) which is electrically connected to the light-emitting unit (Item PU2) and is between the light-emitting unit (Item PU2) and the base substrate (Item 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further include a pixel drive circuit which is electrically connected to the light emitting unit and is between the light emitting unit and the base substrate because the pixel drive circuit controls the on and off function of a pixel (Kim Paragraph 0138).
Xin does not teach where the light blocking structure is between the base substrate and the pixel drive circuit or between the light emitting unit and the pixel drive circuit. 
Kong teaches a display device where a light blocking structure (Item 102) is between a base substrate (Item 102) and a pixel drive circuit (Item TD).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light blocking structure be between the base substrate and the pixel drive circuit because a light blocking structure located between a base substrate and a pixel drive circuit absorbs or reflects external light and thus can block external light input to the sides and bottom of the active layer (Kong Paragraph 0038).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xin et al. (US 2020/0403043) hereinafter “Xin” in view of Kim et al. (US 2020/0124927) hereinafter “Kim” and in further view of Yoo et al. (US 2020/0381649) hereinafter Yoo.
Regarding claim 18, Xin teaches all of the elements of the claimed invention as stated above.
Fig. 19 of Xin further teaches where the light-blocking region (Item 21) includes a light-blocking structure (Item 21), and a sub-pixel includes a 29Attorney Docket No.: 00189.0387. OUSClient Ref No.: DP20192241/US00 light-emitting unit (Item 311); the light blocking structure (Item 21) is on a side of the light emitting unit (Item 311) away from the base substrate (Item 1).
 Xin does not explicitly teach where the display panel further includes a pixel drive circuit which is electrically connected to the light emitting unit and is between the light emitting unit and the base substrate.  
Kim teaches the display panel further includes a pixel drive circuit (Item T1) which is electrically connected to the light-emitting unit (Item PU2) and is between the light-emitting unit (Item PU2) and the base substrate (Item 10); and the light-blocking structure (Item 270) is on a side of the light-emitting unit (Item PU2) away from the base substrate (Item 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pixel drive circuit which is electrically connected to the light emitting unit and is between the light emitting unit and the base substrate because the pixel drive circuit controls the on and off function of a pixel (Kim Paragraph 0138).
Xin does not teach where the light-blocking structure includes an opening which exposes the light-emitting unit.
Fig. 19B of Yoo teaches where a common electrode (Item CE) is on a side of a light emitting unit away from a base substrate (Item BL) and where the common electrode (Item CE) includes an opening (Paragraph 0161) which exposes the light-emitting unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light blocking structure of Xin include an opening which exposes the light-emitting unit because it allows for an improvement in a transmittance of light from the light emitting unit in that area (Yoo Paragraph 0161).
Allowable Subject Matter
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the prior art does not teach, suggest or motivate, one having ordinary skill in the art before the effective filing date of the claimed invention to have the first side, the third side, the fifth side, and the seventh side have a same curvature; the second side, the fourth side, the sixth side, and the eighth side have a same curvature; the photo-sensitive element disposing region includes a plurality of matrix units which includes the light-blocking regions arranged in a 2x2 matrix; and the light-transmitting region includes a plurality of circular sub-light-transmitting regions, and in a matrix unit, one side of each light-blocking region coincides with an edge of a circular sub-light-transmitting region along with the limitations of claims 1 and 12, from which claim 13 depends. 
Regarding claim 14, while Fig. 17 of Xin teaches at least one matrix unit of 1x2 light-blocking regions, and a light transmitting region can be any portion of the portion of Item 31 not covered by Items 21 thus can be an elliptical sub-light transmitting region, Xin does not teach where one side of each light-blocking region coincides with an edge of the an elliptical sub-light transmitting region. Particularly, where the light transmitting region is an elliptical portion of Item 31, only one point of a side, and not an edge would be in contact with the light blocking region along with the limitations of claims 1 and 12, from which claim 13 depends. 
Response to Arguments
Applicant’s arguments, see Applicant REMARKS, filed 10/13/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891